                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

TERRIO SANCHEZ WILLIAMS,                                                     PLAINTIFF
ADC #168369

v.                         CASE NO. 5:19-CV-00253-BSM

DEXTER PAYNE, Director,                                                    DEFENDANT
Arkansas Division of Correction

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 25th day of May, 2021.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
